Name: 86/541/EEC: Council Decision of 15 September 1986 on the conclusion of the Additional Protocol to the Agreement between the European Economic Community and the Republic of Austria consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community
 Type: Decision
 Subject Matter: European construction;  distributive trades
 Date Published: 1986-11-15

 Avis juridique important|31986D054186/541/EEC: Council Decision of 15 September 1986 on the conclusion of the Additional Protocol to the Agreement between the European Economic Community and the Republic of Austria consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community Official Journal L 321 , 15/11/1986 P. 0001COUNCIL DECISION of 15 September 1986 on the conclusion of the Additional Protocol to the Agreement between the European Economic Community and the Republic of Austria consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (86/541/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Additional Protocol to the Agreement between the European Economic Community and the Republic of Austria(1) signed in Brussels on 22 July 1972, to take account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community, HAS DECIDED AS FOLLOWS: Article 1 The Additional Protocol to the Agreement between the European Economic Community and the Republic of Austria consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 18 of the Protocol(2). Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 15 September 1986. For the CouncilThe PresidentG. HOWE (1)OJ N ° L 300, 31. 12. 1972, p. 2. (2)The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.